AO 2458 Q}ev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl   13
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November I, 1987)



                     Edgar Castro-Casarrubias                               Case Number: 2: 19-mj-8974

                                                                            J 0 Anne T.yre11
                                                                            Defendant's Attorney
                                                                                                            Fli""'~B
                                                                                                                 ~=r:·)
                                                                                                                     ..
REGISTRATION NO. 4516 9479                                                                               --
THE DEFENDANT:                                                                                                 APR -3 2019
 IZI pleaded guilty to count(s) 1 of Complaint                                                                                      J.   ,....
                                                                                                       Cll; K U~o ,, ~ ;_ · '-' _ ~rr.cttr~ A
 0 was found guilty to count( s)                                                                   SOU1!1~HN DtS 1 ~h, 1 Or C ,_ ,, irly
       after a plea of not guilty.                                                ...::.---··--·--··----- ·-- .....-.--              --~-




       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

 0 The defendant has been found not guilty on count(s)
                                                 --------------------------------------
  0 Count(s)                                           dismissed on the motion of the United States.
                   -----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                              )(TIME SERVED                              0 -------------------days

  181 Assessment: $10 WAIVED 181 Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, March 27,2019
                                                                          Date of Imposition of Sentence


 Receiv~ )~                                                                                                 . LEWIS
                                                                                                            ISTRATE JUDGE


 Clerk's Office Copy                                                                                                      2:19-mj-8974
